Exhibit 10.2

October 1, 2007

Mr. Daniel Atler

47669 Fremont Blvd.

Fremont, CA 94538

 

Re: Separation and Release Agreement

Dear Dan:

This letter is to confirm our agreement with respect to the conclusion of your
employment with Ikanos Communications, Inc. (“Ikanos”). To ensure that there are
no ambiguities, this letter first explains in detail both your rights and
obligations and those of Ikanos upon termination of your employment. If, in
exchange for a release, you wish to accept additional benefits to which you
would otherwise not be entitled, indicate your agreement by signing, dating and
returning the enclosed Release Agreement to the undersigned.

 

  1. Separation from Employment.

We have agreed that your employment with Ikanos ended effective September 28,
2007. From that date forward, you were no longer an employee of Ikanos. You have
been paid all earned and unpaid salary together with any accrued and unused
vacation pay, less withholding taxes and other deductions required or permitted
by law in your final paycheck on September 28, 2007. Nothing herein alters your
status you held as an at-will employee during your tenure at Ikanos.

Your coverage under the Ikanos group plans ended on September 30, 2007. However,
you will have the opportunity to exercise your option to continue the benefits
under the Ikanos group health plans under COBRA after that date. You will be
provided a benefits packet containing information on your COBRA rights and
conversion to a direct pay plan. Please call Ikanos’ Human Resources
Administrator if you have any questions about COBRA conversion. Additionally,
please keep Human Resources informed of any address changes in case we need to
mail you future W-2’s and other correspondences to your attention.

In addition, please note that your obligations under any proprietary and
inventions assignment agreement will still remain in effect.

 

  2. Release Agreement.

In addition to the foregoing to which you are entitled, Ikanos is prepared to
offer you additional benefits to which you would otherwise not be entitled in
exchange for an agreement to release all claims known or unknown. If you wish to
accept such additional benefits in consideration for the release, your signature
below will reflect your agreement. You may take 21 days from receipt of this
letter (i.e., until October 22, 2007) to consider whether you wish to accept
these additional benefits in exchange for the release. Please also note that
even if you do sign this Release Agreement, you may change your mind and revoke
it and forego the additional benefits, provided you notify the undersigned in
writing within seven (7) days of your signing that you no longer want the
additional benefits.



--------------------------------------------------------------------------------

  A. Consideration.

Provided that you have signed this Release Agreement and returned it to Ikanos,
ten (10) days after your signature of an unrevoked Release Agreement, Ikanos
will provide you with the consideration described and on the schedule below:

(1) Ikanos will make a one-time severance payment of $147,000.00 less applicable
withholdings.

(2) Ikanos will enter into a Consulting Agreement with you in the form attached
hereto as Attachment 1.

(3) Notwithstanding the terms and conditions set forth in the October 20, 2003,
Notice of Stock Option Grant No. 307, reflecting a grant of options to purchase
Ikanos Communications common stock under the 1999 Stock Option Plan at $0.48 per
share, all remaining unvested options will vest as of September 28, 2007. You
will have one (1) year after September 28, 2007, to exercise these options.

(4) Furthermore, notwithstanding the terms and conditions set forth in the
Notice of Grant of Restricted Stock Units (“RSU’s”) No. 1474, reflecting grants
of restricted stock units under the 2004 Equity Incentive Plan, all 15,000 of
your outstanding unvested RSU’s shall accelerate and become vested as of
September 28, 2007. The common stock certificates to be issued upon vesting of
the RSU’s shall be issued as soon as reasonably practicable after September 28,
2007.

(5) In all other aspects not identified above, all of your stock options and
restricted stock units related to the Company’s common stock will remain subject
to the terms of the 1999 Stock Option Plan, the 2004 Equity Incentive Plan and
the applicable award agreement or Notice of Grant, as applicable.

(6) In addition, Ikanos will continue to pay the cost for group employee benefit
coverage continuation under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) to the same extent previously provided by Ikanos’ group plans
through September 30, 2008 or until you become eligible for group insurance
benefits from another employer, whichever occurs first. You understand that you
have an obligation to inform Ikanos if you receive group health coverage from
another employer before September 31, 2008 and that you may not increase the
number of your designated dependants if any, during this time unless you do so
at you own expense. The period of such Ikanos-paid COBRA coverage shall be
considered part of your COBRA coverage entitlement period, and may, for tax
purposes, be considered income to you.

(7) Ikanos will pay up to $3,500.00 of your legal expenses incurred in
negotiating this agreement. Payment shall be made directly to Perkins Coie after
receipt of a valid invoice and taxpayer identification information.



--------------------------------------------------------------------------------

  B. Release.

Claims You Are Releasing.

In consideration of these additional benefits, you, on behalf of your heirs,
spouse and assigns, hereby completely release and forever discharge Ikanos, its
past and present affiliates, agents, officers, directors, shareholders,
employees, attorneys, insurers, successors and assigns (collectively referred to
as the “Company”) from any and all claims, of any and every kind, nature and
character, known or unknown, foreseen or unforeseen, based on any act or
omission occurring prior to the date of you signing this Release Agreement,
including but not limited to any claims arising out of your offer of employment,
your employment or termination of your employment with the Company or your right
to purchase, or actual purchase of shares of stock of the Company (including,
but not limited to, all rights related to or associated with stock options and
restricted stock units), including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law. The
matters released include, but are not limited to, any claims under federal,
state or local laws, including claims arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”) as amended by, including but not limited to, the
Older Workers’ Benefit Protection Act (“OWBPA”) and any common law tort contract
or statutory claims, and any claims for attorneys’ fees and costs.

You understand and agree that this Release Agreement extinguishes all claims,
whether known or unknown, foreseen or unforeseen, except for those claims
expressly described below. You expressly waive any rights or benefits under
Section 1542 of the California Civil Code, or any equivalent statute. California
Civil Code Section 1542 provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

You fully understand that, if any fact with respect to any matter covered by
this Release Agreement is found hereafter to be other than or different from the
facts now believed by you to be true, you expressly accept and assume that this
Release Agreement shall be and remain effective, notwithstanding such difference
in the facts.

Claims Not Released.

The only claims not released through this Release Agreement are any claims that
cannot be released by law, such as claims for unemployment benefits, workers’
compensation and/or claims relating to the validity of this Release Agreement
under the ADEA as amended by the OWBPA.

Claims the Company is Releasing

Ikanos, its past and present affiliates, agents, officers, directors,
shareholders, employees, attorneys, insurers, successors and assigns
(collectively referred to as the “Company”) hereby completely releases and
forever discharges you from any and all claims occurring prior to the date of
your signing this Release Agreement, including but not limited to any claims
arising out of your



--------------------------------------------------------------------------------

application for employment and your employment with the Company, except those,
whether known or unknown to the Company today, arising from acts or omissions
that you knew or should have known at the time were contrary to the best
interests of the Company. Enforcement of This Release Agreement.

You also understand and agree that if any suit is brought to enforce the
provisions of this Release Agreement, with the exception of a claim brought by
you as to the validity of this Release Agreement under the ADEA as amended by
the OWBPA, the prevailing party shall be entitled to its costs, expenses, and
attorneys’ fees as well as any and all other remedies specifically authorized
under the law.

Miscellaneous.

You further acknowledge that during your employment, you may have obtained
confidential, proprietary and trade secret information, including information
relating to the Company’s products, plans, designs and other valuable
confidential information. You agree not to use or disclose any such confidential
information unless required by subpoena or court order, and that you will first
give the Company written notice of such subpoena or court order with reasonable
advance notice to permit the Company to oppose such subpoena or court order if
it chooses to do so.

You agree that in order to be reimbursed for expenses incurred on or prior to
September 28, 2007. you must submit an expense reimbursement request in
compliance with Company policy by October 31, 2007.

You also agree that for a period of 18 months after the termination of your
employment, you shall not induce or attempt to induce any employee, agent or
consultant of the Company to terminate his or her association with the Company.
Nothing herein shall limit you or any entity with which you are affiliated from
interviewing, recruiting and hiring any such person who contacts you or any such
entity in response to an generally advertised job opening. The Company and you
agree that the provisions of this paragraph contain restrictions that are not
greater than necessary to protect the interests of the Company. In the event of
the breach or threatened breach by you of this paragraph, the Company, in
addition to all other remedies available to it at law or in equity, will be
entitled to seek injunctive relief and/or specific performance to enforce this
paragraph.

You and the Company each agree that we will not intentionally disparage the
other (or, with respect to statements by you about the Company, any of its
products or practices) whether orally, in writing or otherwise. Notwithstanding
the foregoing, this will not limit your ability to provide truthful testimony as
required by law or any judicial or administrative proceeding.

This Release Agreement constitutes the entire agreement between yourself and the
Company with respect to any matters referred to in this Release Agreement. This
Release Agreement supersedes any and all of the other agreements between
yourself and the Company, except for (1) any proprietary and inventions
assignment agreement, which remain in full force and effect, (2) those
provisions of the 1999 Stock Option Plan and the 2004 Equity Incentive Plan and
award agreements or Notices of Grant referenced in Sections 2.A.(3) through
(5) above and not superseded by the provisions of such sections, (3) the D&O
Agreement which remains in full force and effect, (4) your rights to
reimbursement and indemnification under Ikanos’s Certificate of Incorporation,



--------------------------------------------------------------------------------

Bylaws and insurance policies and (5) the Consulting Agreement. No other
consideration, agreements, representations, oral statements, understandings or
course of conduct which are not expressly set forth in this Release Agreement
should be implied or are binding. You understand and agree that this Release
Agreement shall not be deemed or construed at any time or for any purposes as an
admission of any liability or wrongdoing by either yourself or the Company. You
also agree that if any provision of this Release Agreement is deemed invalid,
the remaining provisions will still be given full force and effect. The terms
and conditions of this Release Agreement will be interpreted and construed in
accordance with the laws of California.

Prior to execution of this Release Agreement, you have apprised yourself of
sufficient relevant information in order that you might intelligently exercise
your own judgment. The Company has informed you in writing to consult an
attorney before signing this Release, if you wish. The Company has also given
you at least 21 days in which to consider this Release Agreement, if you wish.
You also understand that for a period of seven (7) days after you sign this
Release Agreement, you may revoke this Release Agreement, and that the Release
Agreement shall not become effective until seven (7) days from the date of your
signature, or on your last day of employment, whichever is later.

You have read this Release Agreement and understand all of its terms. You
further acknowledge and agree that this Release Agreement is executed
voluntarily and with full knowledge of its legal significance.

 

        Ikanos Communications, Inc. Dated: October 1, 2007    

/s/ Michael A. Ricci

    Michael A. Ricci     Chief Executive Officer

EMPLOYEE’S ACCEPTANCE OF RELEASE

I HAVE CAREFULLY READ AND FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ALL THE
TERMS OF THE RELEASE IN EXCHANGE FOR THE ADDITIONAL BENEFITS TO WHICH I WOULD
OTHERWISE NOT BE ENTITLED.

 

Dated: October 1, 2007      

/s/ Dan Atler

    Dan Atler



--------------------------------------------------------------------------------

ATTACHMENT 1

Ikanos Communications, Inc.

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into as of October 1, 2007 by
and between Ikanos Communications, Inc. (the “Company”) and Dan Atler
(“Consultant”). The Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company, and Consultant is
willing to perform such services, on the terms described below. In consideration
of the mutual promises contained herein, the parties agree as follows:

1. Services and Compensation. Consultant agrees to perform for the Company the
services described in Exhibit A (the “Services”), and the Company agrees to pay
Consultant the compensation described in Exhibit A for Consultant’s performance
of the Services.

2. Confidentiality.

A. Definition. “Confidential Information” means any non-public information that
relates to the actual or anticipated business or research and development of the
Company, technical data, trade secrets or know-how, including, but not limited
to, research, product plans or other information regarding Company’s products or
services and markets therefore, customer lists and customers (including, but not
limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, processes, formulas, technology, designs, drawing,
engineering, hardware configuration information, marketing, finances or other
business information. Confidential Information does not include information that
(i) is known to Consultant at the time of disclosure to Consultant by the
Company as evidenced by written records of Consultant, (ii) has become publicly
known and made generally available through no wrongful act of Consultant or
(iii) has been rightfully received by Consultant from a third party who is
authorized to make such disclosure.

B. Nonuse and Nondisclosure. Consultant will not, during or subsequent to the
term of this Agreement, (i) use the Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of the Company
or (ii) disclose the Confidential Information to any third party. Consultant
agrees that all Confidential Information will remain the sole property of the
Company. Consultant also agrees to take all reasonable precautions to prevent
any unauthorized disclosure of such Confidential Information.

C. Former Client Confidential Information. Consultant agrees that Consultant
will not, during the term of this Agreement, improperly use or disclose any
proprietary information or trade secrets of any former or current employer of
Consultant or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any.
Consultant also agrees that Consultant will not bring onto the Company’s
premises any unpublished document or proprietary information belonging to any
such employer (other than the Company), person or entity unless consented to in
writing by such employer, person or entity.



--------------------------------------------------------------------------------

D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.

E. Return of Materials. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession or control.

3. Ownership.

A. Assignment. Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, discovered, developed or reduced to practice by
Consultant, solely or in collaboration with others, during the term of this
Agreement that relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with or that
Consultant may become associated with in work, investigation or experimentation
in the Company’s line of business in performing the Services under this
Agreement (collectively, “Inventions”), are the sole property of the Company.
Consultant also agrees to assign (or cause to be assigned) and hereby assigns
fully to the Company all Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating to all Inventions.

B. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating to all Inventions in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
to all Inventions, the execution of all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to all Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating to all Inventions.
Consultant also agrees that Consultant’s obligation to execute or cause to be
executed any such instrument or papers shall continue after the termination of
this Agreement.

C. Pre-Existing Materials. Subject to Section 3.A, Consultant agrees that if, in
the course of performing the Services, Consultant incorporates into any
Invention developed under this Agreement any pre-existing invention,
improvement, development, concept, discovery or other proprietary information
owned by Consultant or in which Consultant has an interest, (i) Consultant will
inform Company, in writing before incorporating such invention, improvement,
development, concept, discovery or other proprietary information into any
Invention, and (ii) the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Invention. Consultant will



--------------------------------------------------------------------------------

not incorporate any invention, improvement, development, concept, discovery or
other proprietary information owned by any third party into any Invention
without Company’s prior written permission.

D. Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature for the purpose of applying
for or pursuing any application for any United States or foreign patents or mask
work or copyright registrations covering the Inventions assigned to the Company
in Section 3.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations with
the same legal force and effect as if executed by Consultant.

4. Conflicting Obligations.

A. Conflicts. Consultant certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement
or that would preclude Consultant from complying with the provisions of this
Agreement. Consultant will not engage into any activities that would create a
conflict of interest with Consultant’s obligations or compromise in any way the
Company’s Confidential Information during the term of this Agreement.
Consultant’s violation of this Section 4.A will be considered a material breach
under Section 6.B.

B. Substantially Similar Designs. In view of Consultant’s access to the
Company’s trade secrets and proprietary know-how, Consultant agrees that
Consultant will not, without Company’s prior written approval, design identical
or substantially similar designs as those developed under this Agreement for any
third party during the term of this Agreement and for a period of 12 months
after the termination of this Agreement. Consultant acknowledges that the
obligations in this Section 4 are ancillary to Consultant’s nondisclosure
obligations under Section 2.

5. Reports. Consultant also agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement. Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.

6. Term and Termination.

A. Term. The term of this Agreement will begin on the date of this Agreement and
will continue until the earlier of (i) February 29, 2008 or (ii) termination as
provided in Section 6.B.

B. Termination. Consultant may terminate this Agreement upon giving the Company
14 days’ prior written notice of such termination pursuant to Section 9.E of
this Agreement. The Company may terminate this Agreement immediately and without
prior notice if Consultant refuses to perform the Services. If Consultant is in
breach of any material provision of this Agreement, the Company shall give the
Consultant 30 day’s prior written notice of the facts and circumstances
surrounding the Company’s belief that Consultant is in breach of this Agreement
and Consultant has not cured the issues raised in such notice during such 30 day
period. The end of such 30 day period shall constitute the termination date for
all purposes of this Agreement.



--------------------------------------------------------------------------------

C. Survival. Upon such termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

(1) The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company’s policies and in accordance with the
provisions of Section 1 of this Agreement; and (2) Section 2 (Confidentiality),
Section 3 (Ownership), Section 4 (Conflicting Obligations), Section 7
(Independent Contractor; Benefits), Section 8 (Arbitration and Equitable Relief)
will survive termination of this Agreement.

7. Independent Contractor; Benefits.

A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement. Consultant agrees to and acknowledges the
obligation to pay all self-employment and other taxes on such income.

B. Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company. If Consultant is reclassified by a
state or federal agency or court as Company’s employee, Consultant will become a
reclassified employee and will receive no benefits from the Company, except
those mandated by state or federal law, even if by the terms of the Company’s
benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.



--------------------------------------------------------------------------------

8. Arbitration and Equitable Relief.

A. Arbitration. Consultant agrees that any and all controversies, claims or
disputes with anyone (including the Company and any employee, officer, director,
shareholder or benefit plan of the Company, in its capacity as such or
otherwise) arising out of, relating to or resulting from Consultant’s
performance of the Services under this Agreement or the termination of this
Agreement, including any breach of this Agreement, shall be subject to binding
arbitration under the Arbitration Rules set forth in California Code of Civil
Procedure Section 1280 through 1294.2, including Section 1283.05 (the “Rules”)
and pursuant to California law. CONSULTANT AGREES TO ARBITRATE, AND THEREBY
AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JURY WITH RESPECT TO ALL DISPUTES
ARISING FROM OR RELATED TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO: ANY
STATUTORY, TORT, CONTRACT, OR COMMON LAW CLAIMS UNDER STATE OR FEDERAL LAW,
CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
OLDER WORKERS BENEFIT PROTECTION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING
ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL
TERMINATION AND ANY STATUTORY CLAIMS. Consultant understands that this Agreement
to arbitrate also applies to any disputes that the Company may have with
Consultant.

B. Procedure. Consultant agrees that with respect to any controversy, dispute or
claim (collectively, a “Dispute”) arising out of or relating to this Agreement
or breach thereof the parties shall first attempt to settle such Dispute through
good faith negotiation. If the Dispute cannot be settled through negotiation,
the parties agree to binding arbitration administered by JAMS pursuant to its
Employment Arbitration Rules & Procedures and subject to JAMS Policy on
Employment Arbitration Minimum Standards of Procedural Fairness. Judgment on the
Award may be entered in any court having jurisdiction.

C. Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive and final remedy for any dispute between the Company and Consultant.
Accordingly, except as provided for by the Rules, neither the Company nor
Consultant will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding the foregoing, the arbitrator will not
have the authority to disregard or refuse to enforce any lawful Company policy,
and the arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

D. Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Consultant agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of Sections 2 (Confidentiality), 3 (Ownership) or 4
(Conflicting Obligations) of this Agreement or any other agreement regarding
trade secrets, confidential information, nonsolicitation or Labor Code §2870. In
the event either the Company or Consultant seeks injunctive relief, the
prevailing party will be entitled to recover reasonable costs and attorneys’
fees.

E. Administrative Relief. Consultant understands that this Agreement does not
prohibit Consultant from pursuing an administrative claim with a local, state or
federal administrative body



--------------------------------------------------------------------------------

such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the workers’ compensation board. This Agreement does,
however, preclude Consultant from pursuing court action regarding any such
claim.

F. Voluntary Nature of Agreement. Consultant acknowledges and agrees that
Consultant is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Consultant further acknowledges
and agrees that Consultant has carefully read this Agreement and has asked any
questions needed to understand the terms, consequences and binding effect of
this Agreement and fully understand it, including that Consultant is waiving its
right to a jury trial. Finally, Consultant agrees that Consultant has been
provided an opportunity to seek the advice of an attorney of its choice before
signing this Agreement.

9. Miscellaneous.

A. Governing Law. This Agreement shall be governed by the laws of California
without regard to California’s conflicts of law rules.

B. Assignability. Except as otherwise provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.

C. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement, with the exception of any proprietary information and
inventions assignment agreement signed by Consultant with the Company. No
modification, amendment or waiver of any of the provisions of this Agreement
shall be effective unless made in writing specifically referring to this
Agreement and duly signed by an authorized officer of agent for each party
hereto.

D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

E. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), or sent via
facsimile (with receipt of confirmation of complete transmission) to the party
at the party’s address or facsimile number written below or at such other
address or facsimile number as the party may have previously specified by like
notice. If by mail, delivery shall be deemed effective 3 business days after
mailing in accordance with this Section 9(E).

(1) If to the Company, to:

Ikanos Communication Inc.

Attention: VP Human Resources

Telephone: 510-438-6209

Facsimile: 510-438-6297

With a copy to: VP and General Counsel



--------------------------------------------------------------------------------

(2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

F. Attorneys’ Fees. In any court action at law or equity that is brought by one
of the parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that party may be entitled.

G. Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

Dan Atler, for himself

    Ikanos Communications, Inc. By:  

/s/ Dan Atler

    By:  

/s/ Michael A. Ricci

Name:  

 

    Name:   Michael A. Ricci Title:  

 

    Title:   CEO Address for Notice:      

 

     

 

     

 

     



--------------------------------------------------------------------------------

EXHIBIT A

Services and Compensation

1. Contact. Consultant’s principal Company contact:

Name: Michael A. Ricci

Title: President & Chief Executive Officer

2. Services. The Services shall be decided by you and the Chief Executive Office
promptly upon execution of this Agreement.

3. Term. The consulting term shall commence on October 1, 2007, and shall
continue for a period of six (6) months.

4. Compensation

A. The Company will compensate Consultant by granting him 2000 restricted stock
units (“RSU’s”) per month as a retainer so that Consultant makes himself
available for use of his consulting services up to twenty (20) hours per week or
as otherwise agreed between Consultant and the Company. Consultant need not be
present at the Company to perform the Services.

B. The Company will reimburse Consultant for all reasonable expenses incurred by
Consultant in performing the Services pursuant to this Agreement, if Consultant
receives written consent from an authorized agent of the Company prior to
incurring such expenses and submits receipts for such expenses to the Company in
accordance with Company policy.

C. Every month, Consultant shall submit to the Company a written request for
reimbursement of expenses in compliance with the Company’s expense policy, and
such statement shall be subject to the approval of the contact person listed
above or other designated agent of the Company.

Accepted and agreed as of October 1, 2007.

 

Dan Atler     Ikanos Communications, Inc. By:  

/s/ Dan Atler

    By:  

/s/ Michael A. Ricci

Name:  

 

    Name:   Michael A. Ricci Title:  

 

    Title:   CEO Tax ID #:  

 

     